 

Exhibit 10.1

 

SIXTH LOAN MODIFICATION AGREEMENT

 

THIS SIXTH LOAN MODIFICATION AGREEMENT (this “Modification”) dated as of March [
], 2019, is by and among ORGANIC PRODUCTS TRADING COMPANY LLC, a Delaware
limited liability company and COFFEE HOLDING CO., INC., a Nevada corporation
(collectively, the “ Borrowers”), the Guarantors identified on the signatures
pages hereto and STERLING NATIONAL BANK, a national banking association (the
“Bank” or the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors and the Bank entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 25, 2017, as
amended by (a) a certain letter agreement dated November 21, 2017, (b) a certain
Loan Modification Agreement dated as of February 28, 2018, (c) a certain Loan
Modification Agreement and Waiver dated as of March 23, 2018, (d) a certain Loan
Modification Agreement and Waiver dated August 23, 2018, effective as of July 1,
2018 and (e) a certain Fifth Loan Modification Agreement dated September 14,
2018 (collectively, the “Loan Agreement”), for the purposes and consideration
therein expressed, pursuant to which the Bank became obligated to make Loans to
the Borrowers as provided therein;

 

WHEREAS, the Borrowers failed to comply with Annex 2, Section 16.2(d) of the
Loan Agreement (Net Profit) for the period ending October 31, 2019 resulting in
an Event of Default under the Loan Agreement (the “Specified Event of Default”):
and

 

WHEREAS, the Borrowers have requested and the Bank has agreed to waive the
Specified Event of Default and to otherwise amend the Loan Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement, in consideration of the
Loans which may hereafter be made by the Bank to the Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

Definitions and Waiver

 

Section 1.1 Terms Defined in the Loan Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Loan Agreement shall have the same meanings whenever used in this Modification.

 

Section 1.2 Waiver of Specified Event of Default. The Bank hereby waives and
elects to forego exercising rights and remedies in respect of the Specified
Event of Default. Except as expressly set forth herein with respect to the
Specified Event of Default, nothing in this Modification constitutes or shall be
deemed to constitute a waiver of any of the rights or remedies of the Bank under
the terms of the Loan Agreement, any Guaranty or applicable law, all of which
are hereby reserved. The Bank is not waiving any Default or Event of Default
other than the Specified Event of Default. Except as provided herein, all terms,
conditions and covenants set forth in the Loan Documents shall remain unaffected
and in full force and effect.

 

 

 

 

ARTICLE II

Modifications to the Loan Agreement

 

Section 2.1 Modification.

 

(a) Annex 1. Annex 1 of the Loan Agreement is amended by the amendment and
restatement of the following definitions to read in their entirety as follows:

 



“Adjusted LIBOR Rate” means, for any Loan, the greater or (a) 3.50% and (b) the
rate per annum (rounded upwards, if necessary, to the nearest 1/100% of 1%)
determined by Lender to be equal to the sum of the LIBOR Rate plus the
Applicable Margin for such Loan.

 

“Applicable Margin” means, for any day with respect to a Revolving Loan, 1.75%.

 

(b) Annex 2. Section 10 of Annex 2 of the Loan Agreement is amended and restated
in its entirety to read as follows:

 

10. Maturity Date: The Revolving Credit Facility shall mature and terminate on
March 31, 2022 (the “Maturity Date”). If the Maturity Date shall fall on a day
which is not a Business Day, the due date for payment hereunder shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment.

 

ARTICLE III

Conditions of Effectiveness

 

Section 3.1 Effective Time. This Modification shall become effective as of the
date first above written once the following conditions precedent have been
satisfied in full (the “Effective Time”):

 

(a) Bank shall have received, at Bank’s office, a duly executed counterpart of
this Modification from each Borrower and Guarantor.

 

(b) Bank shall have received, at Bank’s office, a certificate from the Secretary
of each Borrower (i) attesting to the resolutions of such Borrower’s board of
directors or members authorizing its execution, delivery, and performance of
this Modification and any documents relating hereto and (ii) confirming there
have been no changes to the certificate of incorporation or certificate of
formation of such Borrower, to the by-laws or operating agreement of such
Borrower, or to the incumbency and signatures of such specific officers of such
Borrower previously delivered to Bank, except as set forth in such certificate,
and

 

(c) After giving effect to the waiver set forth in Section 1.2 above, no Default
or Event of Default shall have occurred and be continuing.

 

Section 3.2 Amendment Fee. In consideration of the Lender’s agreement to enter
into this Modification, Borrower shall pay to Lender a non-refundable amendment
fee in an amount equal to $14,000. The amendment fee has been fully earned as of
the Effective Date of this Modification, and shall be due and payable in full on
the Effective Date of this Modification. Lender may obtain this amendment fee by
charging such amount as a Revolving Loan under the Loan Agreement.

 

Sixth Loan Modification Agreement – Page 2

 

 

ARTICLE IV

Representations and Warranties

 

Section 4.1 Representations and Warranties of Borrower and Guarantor. In order
to induce Bank to enter into this Modification, Borrowers and Guarantors hereby
represent and warrant to Bank that:

 

(d) The representations and warranties contained in the Loan Agreement are true
and correct in all material respects at and as of the Effective Time; provided,
however, those representations and warranties containing a reference to a
particular date shall continue to be qualified by reference to such date;

 

(e) The Borrowers and Guarantors are duly authorized to execute and deliver this
Modification and are duly authorized to borrow and perform their obligations
under the Loan Agreement and the other Loan Documents. The Borrowers and
Guarantors have duly taken all corporate action necessary to authorize the
execution and delivery of this Modification and to authorize the performance of
the obligations of Borrowers and Guarantors hereunder;

 

(f) The execution and delivery by the Borrowers and Guarantors of this
Modification, the performance by the Borrowers and Guarantors of their
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby do not and will not conflict with, violate or
constitute a breach or default under (i) any provision of applicable law
applicable to it or any of its Subsidiaries, (ii) its organizational documents,
(iii) any agreement or instrument to which it is a party or which is otherwise
binding upon it, or (iv) any material judgment, license, order or permit
applicable to or binding upon it;

 

(g) Except for those which have been duly obtained, no consent, approval,
exemption, authorization or other action by, notice to, or filing with any
governmental authority or third party is required in connection with the
execution and delivery by the Borrowers and Guarantors of this Modification or
to consummate the transactions contemplated hereby;

 

(h) When duly executed and delivered, this Modification will constitute the
legal, valid and binding obligation of the Borrowers and Guarantors, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to enforcement of creditors’
rights; and

 

(i) Other than as specified in this Modification, no Default or Event of Default
exists under the Loan Agreement or any of the other Loan Documents.

 

ARTICLE V

Miscellaneous

 

Section 5.1 Ratification of Agreement. The Loan Agreement as hereby amended is
hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to refer to the Loan Agreement,
as amended by this Modification. The execution, delivery and effectiveness of
this Modification shall not operate as a waiver of any right, power or remedy of
Bank or Secured Party under the Loan Agreement or any other Loan Document nor
constitute a waiver of any provision of the Loan Agreement or any other Loan
Document.

 

Section 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrowers and Guarantors herein shall survive the
execution and delivery of this Modification and the performance hereof, and
shall further survive until all of the Obligations are paid in full. All
statements and agreements contained in any certificate or instrument delivered
by the Borrowers and Guarantors hereunder or under the Loan Agreement or the
Guaranty to Bank or Secured Party shall be deemed to constitute representations
and warranties by, or agreements and covenants of, the Borrowers and Guarantors
under this Modification and under the Loan Agreement and Guaranty.

 

Sixth Loan Modification Agreement – Page 3

 

 

Section 5.3 Loan Document. This Modification is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.

 

Section 5.4 Governing Law. THIS MODIFICATION HAS BEEN EXECUTED OR COMPLETED
AND/OR IS TO BE PERFORMED IN NEW YORK, AND IT AND ALL TRANSACTIONS HEREUNDER OR
PURSUANT HERETO SHALL BE GOVERNED AS TO INTERPRETATION, VALIDITY, EFFECT,
RIGHTS, DUTIES AND REMEDIES OF THE PARTIES HEREUNDER AND IN ALL RESPECTS BY THE
LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW.

 

Section 5.5 Counterparts; Fax. This Modification may be executed in any number
of counterparts and signature pages may be detached from multiple separate
counterparts and attached to the same document. A telecopy or other electronic
transmission of any such executed counterpart signature page shall be deemed
valid as an original.

 

THIS MODIFICATION AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[The Remainder of this Page is Intentionally Left Blank]

 

Sixth Loan Modification Agreement – Page 4

 

 

IN WITNESS WHEREOF, this Modification is executed as of the date first above
written.

 

  BORROWERS:         ORGANIC PRODUCTS TRADING COMPANY LLC         By: /s/ Andrew
Gordon     Andrew Gordon, Manager         COFFEE HOLDING CO., INC.         By:
/s/ Andrew Gordon     Andrew Gordon, Manager         BANK/LENDER:       STERLING
NATIONAL BANK         By: /s/ Mark J. Long     Mark J. Long, Senior Vice
President

 

[Signatures Continued On Next Page]

 

 

 

 

Agreed and acknowledged:     SONOFRESCO, LLC, Guarantor                         
By:   /s/ Andrew Gordon   Name: Andrew Gordon   Title: Manager         COMFORT
FOODS, INC., Guarantor         By:   /s/ Andrew Gordon   Name: Andrew Gordon  
Title: Manager         GENERATIONS COFFEE COMPANY, LLC, Guarantor         By:  
/s/ Andrew Gordon   Name: Andrew Gordon   Title: President         Validity
Guarantors:         /s/ Andrew Gordon   Andrew Gordon         /s/ David Gordon  
David Gordon  

 

 

